በግብርና ሚኒስቴር
እና
ኪፄዳም ትሬዲንግ ኃ/የተ/የግል ማህበር መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርና ሜኒስቴር አድራሻው በቦሌ ክ/ከተማ አዳስ አበባ ;
ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና

ኪሄዳም ትሬዲንግ ኃ/የተ/የግል ማህበር በማህበራት ህግ መሠረት በኢትዮጵያ የተቋቋመና ከዚህ
በማስከተል ‹‹ተከራይ›» በመባል የሚጠቀሰው አድራሻ ፅ4ዳዲፅዕ ለፀያ ?ታማ አስተዳደር #ፉፅ ሰሷ#
4ፍፆ ክፍለ ከተማ ቀበሌ ፲ሃ# የቤት ቁጥር ለዳዲሰ ስ.ቁ ዐፀ977- ሪ2ዐ2299262777 ፖ.ሣ.ቁ
2ዐ7ዐ27ዐዐዐ መካከል ተፈፅሟል፡፡ ተከራይ የሚለው አባባል እንደ አገባቡ የማህበሩን
ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመለከት ነው፡፡

ተከራይ በቅባትና አገዳ ሰብሎች ልማት ለመሰማራት በኢትዮጵያ ህግ መሰረት የተቋቋመና በቤንሻንጉል
ጉሙዝ ክልል ውስጥ ለልማቱ በቂ የሆነ መሬት በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች # 220ሀ3ሀዐ7 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታዎች መሰረት
ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1
የስምምነቱ ወሰን

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ በቤንሻንጉል ጉሙዝ ክልል  መፖፅዕ4
ዞን ሦያ- ወረዳ ጴይፈሷድ ቀበሌ ውስጥ በ3000 ሄ/ር መሬት ላይ የቅባትና የአገዳ ሰብሎች እርሻ
ለማቋቋም ነው፡፡ መሬቱም በዚሁ አግባብ የሚከራየው መሬቱን በአግባቡ የመጠቀም እንዲሁም
በመሬቱ ላይ የሚገኙ፤ መዋቅሮች፣ ተከላዎች፣ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ
ማሻሻያዎችን ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆኑ-፣

< መ.

ጐ”፻የጦግሳኋ

1.2 ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠቀሰውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ ሁለት በግልጽ
የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈፀመ ነው፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1 ይህ የመሬት ኪራይ ስምምነት ለ ጋ# ዓመታት የዐና ይሆናል፡፡ ሆኖም በሁለቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይቸችላል።፡
2.2የመሬት ኪራይ ክፍያ አፈፃዐም፡-
2.21. ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክፍያ የ3 ዓመት የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክና:ያ ከዕፎይታ
ጊዜው በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ጋር የሚከፈል

ይሆናል፡፡

2.2.2 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት እንቅስቃሴ
ለእያንዳንዱ ፄክታር የብር 33ዎፀዐ /ገሮ ሥዕሦ መፆ ፅሳሳ4 ሰያ ዕሰማኒያዖ 4።ፇ4ም
ዝብሯ የኪራይ ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር1,013,400 (ብር አንድ
ሚሊዮን አስራ ሶስት ሺህ አራት መቶ ብቻ) የሚከፈል ሲሆን የዚህ ውል ዘመን
ጠቅላላ የኪራይ ክፍያ መጠን ብር 223535ዐዐዐ / ብር ሃዖ ለምዕታ ሟፈዮፇ ሪዕ፦
መፉ# ፅጎጎ ለምዕታ ጂሀ ሀቻ ) ይሆናል፡፡

22.3 በዚህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክፍያው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ አለበት፡፡

2.24 በዚህ አንቀጽ ላይ በቁጥር 2.2.1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላይ ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5. አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመኑን ለተከራይ በማሳወቅ ሊያሻሽል
ይችላል፤
አንቀጽ 3

የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-

3.1 መሬቱን ስምምነት በተደረሰበት አግባብ
ማስተዳደር፤

3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በሚመለከታቸው
መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ እንደ ግድብ፤ የውዛ ጉድጓድ፤
የሀይል ማመንጫ፤ የመስኖ ሲስተም፤ መንገዶች፣፤ ድልድዮች፣፤ ጽ፳/ቤቶች፣ የመኖሪያ
ህንዛዎች፤ የነዳጅ ማደያ፣ የጤና እና የትምህርት ተቋማት የመገንባት፤ በዚህ ዛደት
ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመቻቸት በመተባበር ይሰራል፡፡

3.3 የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰው/ድርጅት
ወይም የማስተዳደር፣

3.4 በዘመናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መሬቱን የማልማት እና
የማረስ፤ ምርትን የመሰብሰብ፤

3.5 በድር ስራ አፈፃፀም፤ ስኬትና ፍላጎት ላይ በመመስረት ተጨማሪ መሬት ማገግኘት፣፤

3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ የሚገኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች በተከራይ ላይ
ተፈዛሚ ይሆናሉ፦፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፣፤

ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሸርን ለመከላከል አግባብነት ያላቸው
የአሰራር ዘዴዎችን መጠቀም፣

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እና እነዚህንም
በጠቅላላው ተግባራዊ ማድረግ'

መ. ፕሮጀክቱ ከመጀመሩ በፊት የአካባቢ ተፅዕኖ ግምገማ ጥናት በማካሄድ የጥናት ሪፖርቱን
የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለጠ ጊዜ ውስጥ ማትቅረብ፡፡

4.2 ከመንግስት እንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ አንደሆነ ይህ
የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚቀጠር የ6 ወራት ጊዜ ውስጥ ተከራይ
መሬቱን ማልማት መጀመር አለበት፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተፈረመበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን #/2ኛ ክፍል የማልማት ግታ አስለበት፡፡
በመሆነ-ም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ቀን አንስቶ ፅዕዕፉ
ዓመታት ባልበለጠ ጊዜ የማልማት ግዴታ አለበት፡፡

4.4 የመሬት ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የኢንቨስትመንት
ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቶችን በአግባቡ በማንሳት ከ6 ወራት
ባልበለጠ ጊዜ ውስጥ መሬቱን ሰአከራይ ያስረክባል፡፡

4.5 ተከራይ ለግብርና ሚኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ መረጃ እና
የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

4.6 የዕፎይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕፎይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አንስቶ እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት አንዲኖረው በተወሰነው
የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

4.7 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ የተከራየውን
መሬት አጠቃቀም የድርጊት መርዛ ግብር ለግብርና ሚኒስቴር ያቀርባል፡፡

4.8 በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም ሁኔታ ቢሆን
መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ ወይም እቅድ
መጠቀም አይችልም፡፡

4.9 የመሬቱ 75 በመቶ ሳይለማ ድርጅቱ መሬቱን ለሌላ ድርጅት ወይም ግለሰብ አሳልፎ የመስጠት
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን ለሌላ ድርጅት
ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቄ በቀረበ ጊዜ አፋጣኝ ምላሽ ይሰጣል፡፡

4.11 ይሁን እንጅ ተከራይ ከላይ በንዑስ አንቀጽ 4.10 የተሰጠው መብት ቢኖርም ያላለማውን
መሬት ማዛወር አይችልም፡፡

አንቀጽ 5

የአከራይ መብቶች
አከራይ ከዚህ የሚከተሉት መብቶች ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቆጣጠር እና የመከታተል መብት
ይኖረዋል፡፡

5.2. መሬቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑስ አንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡ ይህም ተፈፃሚ የሚሆነው ተከራይ የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ አንደሆነ ነው፡፡

የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን ተግባራት

ኣቂ መሆኑን ማረጋገጥ

5.3

5.4

አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ ማስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

5.5 በዚህ የመሬት ኪራይ ውል በተገለፀው መሰረት የመሬት ኪራይ ዋጋ ሊያሻሽል ይፕላል::

6.1

62

6.3

6.44

65

6.6

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች እና ሌሎች እክሎች ነፃ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአንድ ወር ጊዜ
ውስጥ የማስረከብ ግዴታ አለበት፡፡

የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ ከግብር ነዛ
የመደረግ፤ ከገቢ የካፒታል እቃዎች የቀረጥ ነዛ እና ለውጭ ካምፓኒዎች በኢትዮጵያ ሕግጋት
በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር ስለመላክ የተቀመጡትን ልዩ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡

አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ እንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ ጋር ተያያዥ የሆኑ
ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የሚያግድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡

ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ|ስት እና በክልል መንግስት የምርምር
ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻቻል፡፡

ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገደቦች ውስጥ
ሳያለማ የቀረ እንደሆነ ወይም በተፈጥሮ ዛብቶች ላይ ጉዳት ካደረሰ ወይም የኪራይ ክፍያውን
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ ከወሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስጠት አለበት፡፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 6 ወር ጊዜ
ይሰጣል፡፡

ተከራይ በኪራይ ዘመኑ መሬቱን ሰላማዊና ከሁከት ነዛ በሆነ መንገድ ማልማት እንዲችል
ከማንኛውም አመዕፅ፤ ረብሻ ወይም አስቸጋሪ የተፈጥሮ ክስተቶች ለመከላከል ከአቅም በላይ
የሆኑ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበጎ '

አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

7.1. አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ፕላን አንዲሁም
የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡
7.2 ተከራይ በፅሑፍ ተገልዖፆለትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ ርክክብ ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም፡፡
7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት ቅድሚያ ክፍያ
እንደተፈፀመ የመሬት ርክክብ ይፈዐፀማል፡፡
7.4. የመፊቱ ርክክብ ተፈፃሚ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበት በ15 ቀናት
ውስጥ ይሆናል፡፡
አንቀፅ 8
የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መሠረት ሊታደስ
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመነ ከመጠናቀቁ ከ6 ወራት በፊት ይህንኑ ማሳወቅ
አለበት፡፡
አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች
ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፤

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ እንደሆ'ነ፤

9.3 ተከራይ የስድስት ወር የፅሑፍ ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆነ፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ አመታት
ሳይከፍል የቀረ እንደሆነ፣

9.5 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቆም ቢሆን ይህንን ሳይፈዕም የቀረ እንደሆነ፤

9.6 በንዑስ አንቀጽ 5.4 ገር አከራይ የኪራይ ውሉ 2 ያለው
መሆኑን በመጥ “ቅድ ንቀቂያ ሲሰጥ፣

ኋኣ

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው
መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፤

አንቀጽ 10

የውል መቋረጥ ሂደት ውጤቶች
10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ ተፈፃሚ

ከሚሆንበት ቀን ጀምሮ በ6 ወራት ጊዜ ውስጥ ለአከራይ መመለስ አለበት፡፡

10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀዕ 9.3 መሰረት አና በአከራዩ
98 መሠረት በማናቸውም ምክንያቶች በሜቋረጥበት ወቅት አከራይ በመሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋጋ ማንኛውም የተከራይ
ዕዳዎች ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡

10.3 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክንያቶች መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው ምክንያት አከራይ ለተከራይ

የሚከፍለው አይኖርም፡፡

10.44 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረቶችን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፤ አከራዩ ካልፈለገ ተከራይ ንብረቱን አንስቶ
የመውሰድ መብቱ የተጠበቀ ነው፡፡

አንቀፅ 11
ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መፅደቅ ግዴታ የለበትም ፤
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፣፤ ለፋይናንስ ጽ/ቤት፤
ለኢንቨስትመንት ኮሚሽን እና ሌሎች አካላት በአከራይ በሚሰጥ ሸሺ ደብዳብ አማካኝነት ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡

አንቀፅ 12
ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡

አንቀፅ 13
ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆኑ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃዓሚ ይሆናል፡:

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡ በመሆኑም
ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ በይዞታው እንደሚያቀይ እና ይህንንም ያለምንም ችግር
ሊጠቀምበት እንደሚችል ያረጋግጣል፡፡
አንቀፅ 15
የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16

የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆነ- የውሉ አካል ተደርገው ይወሰዳሉ፡፡
16.1 የተከራየው መሬት ሳይት ፕላን
16.2 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ
16.3 የተከራይ መመስረቻ ዕሑፍ እና መተዳደሪያ ደንብ ግልባጭ
አንቀፅ 17
አለመግባባትን ስለመፍታት
ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ አና በተከራይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆነ መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡፡ አንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ፍ/ቤት የሚታ

አንቀፅ 18
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

18.1 ተከራይ በኢትዮጵያ ውስጥ እንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን በሚያመቸው
መልኩ ጽ/ቤት ይመሰርታል ለአከራይም ያሳውቃል፡፡

18.2 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሚላክ ደብዳቤ አና ማስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ዕሑፍ አማካኝነት ይሆናል፡፡ እንዲህ ያለውም
ዕሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስታ ይላካል፡፡

አንቀፅ 19
ውሉ የሚፀናበት ቀን
ዎ ይህ የኪራይ ስምምነት ለ 2# አመታት ማለትም ከተፈረመበት 22ሀ32ዐዐ7 ፍም ጀምሮ የዐና
ይሆናል፡፡ ተፈፃሚሜነቱም በ 2፻/022ዐ28 ያበቃል፡፡
አከራይ ተከራይ
ግብርና ሚኒስቴር ኪሄዳም ትሬዲንግ ኃ/የተ/የግል ማህበር
ሥም ቶዴራ ደርበው ሥም ጋያ ፖ" ።#2ፖ መ
ሚኒሰትር ሺ ሩር
“ርግ መጋ” ፊርማ “=፡ ከኢደ.)
ቀን ቀን #42/፡22ፖ22
እማኞች
- ው
ሥም ፊርማ ;
1. -ዩመፎል.ጩ22:.  ' “ል የየኛ ሦ. 8.2//3፡53
2. ብር;ጨቤጋ-..ይረሪጳ ...ቿቿ..- :-.. -መደ/322፡2

. መጻጻ) እህ. ድሙ... ጨሬ ሪ፳6፲/5?
5, ሥሯ

